CULPEPPER, Judge.
After so notifying this court, the plaintiff appellant did not appear in person or through counsel when his case was called for argument on the date it had been docketed for hearing, and no brief was filed on his behalf. This appeal is therefore considered abandoned, and accordingly is hereby dismissed. Rule VII, Sec. 4(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S. (1960 p.p.); Allen v. Cuba, La.App., 125 So.2d 429; Woods v. Woods, La.App., 128 So.2d 796; Wagner v. Cloud, et al., La.App., 134 So.2d 322 and the authorities cited therein. All costs of this appeal are assessed against the plaintiff.
Appeal dismissed.